Citation Nr: 1143795	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-23 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to an apportionment of the Veteran's VA disability compensation benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The Veteran served on active duty from November 1953 to October 1957, from November 1957 to November 1967, and from May 1969 to June 1974.  The appellant is his estranged spouse, as she is legally separated from the Veteran.  This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2008 decisional letter of the Portland, Oregon RO which determined that the appellant was not entitled to an apportionment of the Veteran's VA compensation benefits.  The appellant and the Veteran were awarded an unlimited separation during the pendency of this appeal.  The Veteran has since relocated to the Philippines, and his claims file is now in the jurisdiction of the Manila RO.

As an initial matter, the Board notes that in September 2011 written argument, the Veteran's representative asserts that there is a procedural problem with the appellant's claim as a consequence of which the Board did not have jurisdiction in the matter on appeal.  Specifically, the representative noted that when the appellant was informed in July 2008 that her claim for apportionment had been denied, she had 60 days from the date of the letter to file a notice of disagreement (NOD).  In September 2008, a letter was received from R.D., Esq., who advised VA that the appellant disagreed with and wished to appeal the July 2008 decision.  In October 2008, VA advised R.D., Esq. that in order for her to represent the appellant in her appeal, she would need to complete and return a VA Form 21-22a, Appointment of Individual as Claimant's Representative.  She was further advised that until the completed form was received, VA would not be able to honor the appellant's NOD.  A VA Form 21-22a, signed by the appellant and R.D., Esq., was submitted in November 2008.  Subsequently, VA advised R.D., Esq., that her appointment as the appellant's representative could not be accepted as she was not accredited to represent claimants in claims before VA.  She and the appellant were additionally advised that the September 2008 NOD was being accepted "as a pro se submission."  In February 2009, the appellant submitted a letter in which she stated that she "disagreed with VA's decision on the apportionment."
Citing to 38 C.F.R. § 20.500, which states that "any claimant or representative of a claimant" may file a NOD, the Veteran's representative argues that because R.D., Esq., was not an accredited representative, she had no authority to file the September 2008 NOD on the appellant's behalf.  Furthermore, since the September 2008 NOD was not signed by the appellant or any other accredited representative acting on her behalf, and a signed NOD was not received from the appellant until February 2009, she did not file a timely appeal in this matter.  

The Board has considered the arguments of the Veteran's representative and declines to find that the appellant did not timely file an appeal in this matter.  The United States Court of Appeals for Veterans Claims (Court) has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009)).  Here, the appellant demonstrated a clear intent to file an NOD with the July 2008 determination in September 2008.  When that submission was not accepted, she then made multiple efforts to cure the technical deficiencies in her NOD.  This reflects a continuing pursuit of her appeal, and does not suggest an intent to not appeal or to abandon her claim by not filing an NOD.  Therefore, it was not improper for the RO to find that the appellant had timely appealed the July 2008 determination.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant and the Veteran if any action on either part is required.



REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  

In the appellant's July 2009 VA Form 9, substantive appeal, she requested a "BVA hearing at a local VA office before a member, or members, of the BVA."  A close review of the claims file found that she has not been scheduled for such a hearing, nor has she withdrawn her request for a hearing before the Board.  Because the Board may not proceed with an adjudication of the appellant's claim without affording her an opportunity for such a hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).

[The Board notes, incidentally, that under 38 C.F.R. § 19.100, all interested parties to a "contested claim" will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiation of an appeal, as well as hearing and representation rights.  This includes furnishing the contents of a substantive appeal to other contesting parties, to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 C.F.R. § 19.102.

A statement of the case (SOC) was issued in the matter on appeal in June 2009.  In compliance with 38 C.F.R. § 19.101, a copy of the SOC was provided to both the appellant and the Veteran.  In the cover letter to the Veteran, he was advised that no action was required on his part unless an appeal was filed, at which time he would be informed of the appeal and given an opportunity to respond and to request a hearing.  Subsequently, the appellant filed a VA Form 9, substantive appeal, in July 2009.  The contents contained in the appellant's substantive appeal relate to the Veteran's actions and his financial status, and are thus relevant to the matter on appeal.  However, upon review of the record, it is not clear that the Veteran has been provided an adequate opportunity to consider the appellant's contentions in order to present an informed response or countering contentions.  See also 38 C.F.R. § 20.502.]

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Arrangements should be made for the appellant to be scheduled for a Travel Board/videoconference hearing at her local RO.  In accordance with 38 C.F.R. § 20.713, the appellant as well as the Veteran and his representative, should be notified of the hearing date.  Each party and their respective representatives should be afforded the opportunity to present evidence and argument at the hearing.  The case should then be processed in accordance with established appellate practices (and specifically those pertaining to contested claims, see 38 C.F.R. §§ 19.100, 19.102).  

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

